Citation Nr: 1000872	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-33 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to initial and staged ratings in excess of 30 
percent for renal cell carcinoma, status post left 
nephrectomy and partial right nephrectomy. 

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to October 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for renal cell carcinoma, status 
post left nephrectomy, and a 30 percent rating, effective 
September 23, 2003.  The decision further assigned a 100 
percent rating from June 3, 2004 to December 31, 2004 and a 
30 percent rating thereafter for renal cell carcinoma, status 
post left nephrectomy and partial right nephrectomy.  

The appeal also comes before the Board from an August 2009 
rating decision that denied a compensable rating for 
bilateral hearing loss.

The veteran testified before the Board sitting at the RO in 
November 2009.  A transcript of the hearing is associated 
with the claims file. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

The evidence before the Board at this time is limited to a 
temporary claims file with the relevant medical records 
starting in May 2006.   In a February 2009 decision, the RO 
established an effective date for service connection for 
renal cell carcinoma of September 23, 2003.  In April 2009, 
the Veteran expressed disagreement with the assigned ratings.  
Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
the Board must evaluate the Veteran's kidney disorder since 
the date of service connection and in the context of the 
entire medical history, review of the entire claims file is 
necessary to decide the claim.  

At his November 2009 Board hearing, the Veteran submitted the 
results of laboratory tests from May 2006 to May 2009.  The 
file also contains the results of an August 2009 VA 
examination with additional laboratory tests.  Although the 
tests showed that several relevant measurements such as BUN, 
creatinine, and glomerular filtration rate were out of the 
normal range, there is no record of an evaluation of the 
tests by a clinician.  The Board is unable to assess from the 
test results whether there is a decrease in kidney function 
in excess of that expected after the removal of one kidney 
and, if so, when that decrease may have first manifested.  
See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7500 (2009).  
Therefore, the medical evidence is not sufficient and an 
additional examination is needed to decide the claim.  
38 C.F.R. § 3.159 (c).

In correspondence in August 2009 and at the November 2009 
Board hearing, the Veteran also expressed disagreement with 
the August 2009 RO decision that denied a compensable rating 
for bilateral hearing loss.  The RO has not yet issued a 
statement of the case (SOC) regarding this issue.  The 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate the temporary file with the 
remainder of claims file.  

2.  Schedule the Veteran for an 
examination of the residuals of left and 
partial right nephrectomies.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's kidney symptoms and test 
results since September 2003 including 
whether there is clinical evidence of a 
definite decrease in kidney function both 
after the left nephrectomy and again 
after the partial right nephrectomy.    

3.  Provide the Veteran and his 
representative, if any, with a statement 
of the case relevant to the issue of a 
compensable rating for bilateral hearing 
loss and an opportunity to perfect an 
appeal if desired.  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim for increased 
ratings for renal cell carcinoma.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

